Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 29, 2019

                                       No. 04-18-00605-CV

                                      Calvin DAY, Jr. M.D.,
                                            Appellant

                                                v.

       FEDERATION OF STATE MEDICAL BOARDS OF THE UNITED STATES,
                            INCORPORATED,
                                Appellee

                    From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018-CI-05000
                           Honorable Antonia Arteaga, Judge Presiding

                                         ORDER
Sitting:         Rebeca C. Martinez, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

        Appellant’s unopposed motion to postpone oral argument is GRANTED. This cause is
reset for formal submission and oral argument before the above-referenced panel on February
21, 2019, at 9:00 a.m.

           It is so ORDERED on January, 2019.

                                                                   PER CURIAM



           ATTESTED TO: _______________________
                        KEITH E. HOTTLE,
                        Clerk of Court